Citation Nr: 0110555	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1973.  He served in the Republic of Vietnam from 
October 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran contends, in essence, that he has PTSD as result 
of his combat service while serving as a door gunner in 
military helicopters while assigned to D Troop, 1st Squadron, 
1st Cavalry of the 23rd Infantry Division during service in 
the Republic of Vietnam.  The veteran maintains that he was 
initially assigned to Headquarters 23rd Infantry Division 
Military Police Company, that his primary military 
occupational specialty (MOS) was Military Police (95B20) and 
that he was reassigned to D Troop, 1st Squadron, 1st Cavalry 
of the 23rd Infantry Division as a door gunner.  He maintains 
that his MOS was changed to 11D2F, door gunner, after he 
returned stateside.  

In support of his contentions, service personnel records, DA 
Form 1 and DA Form 2496, Request for Compassionate 
Reassignment, reflect that in November 1970, the veteran was 
transferred to D Troop, 1st Squadron, 1st Cavalry, that his 
primary MOS was 95B40 and that he was subsequently awarded 
MOS 11D2F, respectively. Operational Reports of the 23rd 
Infantry Division for the period dating from November 1, 1970 
to April 30, 1971 reflect that D Troop, 1st Squadron, 1st 
Cavalry was engaged in combat.  In addition, a statement, 
submitted by [redacted], reflects that he had served with 
the veteran in D Troop, 1st Squadron, 1st Cavalry of the 23rd 
Infantry Division.  Mr. [redacted] remembered being involved in a 
flight mission with a team of two scout helicopters and that 
the veteran had served as a door gunner in late 1970.  At the 
end of that mission, Mr. [redacted] recalled that there were more 
than thirty confirmed enemy killed.  Mr. [redacted]'s service 
personnel records reflect that he served with D Troop, 1st 
Squadron, 1st Cavalry of the 23rd Infantry Division and that 
he was awarded the Purple Heart Medal. 

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

An October 1992 VA PTSD examination report reflects that the 
veteran reported having been involved in active combat in 
Vietnam.  He related that he had killed over twenty six 
individuals and that most of them were at close range.  The 
veteran indicated he was sad over being involved in the 
killing of a woman.  After a mental status examination of the 
veteran, the examiner entered a diagnosis of PTSD.  The 
examiner further noted that the veteran persistently 
reexperienced his war trauma, particularly in the 
visualization of the face of one of the Vietnam soldiers.  
There is no other medical evidence of PTSD subsequent to the 
1992 VA examination.  In view of the fact that there is no 
medical evidence of a diagnosis of PTSD after the October 
1992 VA examination, the Board believes that the RO should 
have the appellant examined by VA in order to determine 
whether he has a DSM-IV diagnosis of PTSD based on his 
reported stressors and a complete review of all the evidence 
in the claims file.

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for PTSD.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records.

3.  The RO should thereafter 
undertake any additional indicated 
development concerning the veteran's 
claimed stressors and then determine 
whether any of the veteran's claimed 
stressors with respect to his PTSD 
have been verified.  If so, the RO 
should arrange for a VA examination 
to determine the nature, etiology 
and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should 
be performed.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If the diagnosis 
includes PTSD, the examiner should 
be requested to identify and explain 
the elements of the diagnosis 
including the specific stressor(s) 
accountable for the disorder.  The 
claims file must be made available 
for the examiner's review, and the 
examination report must reflect that 
the examiner reviewed the claims 
file.  The rationale for all 
opinions should be explained in a 
complete typewritten report.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000.

5.  Then, the RO should readjudicate 
the claim for service connection for 
PTSD.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




